PER CURIAM: The motion by plaintiff for leave to file a petition for an original writ of mandamus is denied. The respondent, a circuit judge of the 17th judicial circuit, denied a motion for substitution of judges in a criminal case pending in Boone County. The basis for the denial was that the motion was not timely filed under the provisions of section 114 — 5(a) of the Code of Criminal Procedure of 1963 (Ill. Rev. Stat. 1977, ch. 38, par. 114 — 5(a)). The motion was filed 13 days after defendant’s initial appearance in court on the criminal complaint. The judge would not accept defendant’s plea at that time, stating that it was premature, and a preliminary hearing was scheduled for 13 days later. At that time defendant waived preliminary hearing and filed the motion for substitution of judge. The motion was filed within 10 days after the cause had been placed on the trial call of the judge. In the exercise of this court’s supervisory jurisdiction, the respondent, the Honorable David R. Babb, judge of the 17th judicial circuit, is ordered to grant the motion for substitution of judges in cause No. 79 — CF—95. Motion denied; supervisory order entered.